                                             Case 2:20-cv-02623-SVW Document 12 Filed 04/15/20 Page 1 of 5 Page ID #:130




                                         1 SAMUEL R. MAIZEL (Bar No. 189301)
                                           samuel.maizel@dentons.com
                                         2 SONIA MARTIN (Bar No. 191148)
                                           sonia.martin@dentons.com
                                         3 TANIA M. MOYRON (Bar No. 235736)
                                           tania.moyron@dentons.com
                                         4 NICHOLAS A. KOFFROTH (Bar No. 287854)
                                           nick.koffroth@dentons.com
                                         5 DENTONS US LLP
                                           601 South Figueroa Street, Suite 2500
                                         6 Los Angeles, California 90017-5704
                                           Tel: (213) 623-9300 / Fax: (213) 623-9924
                                         7
                                           Counsel to Verity Health Defendants,
                                         8 DePaul Ventures, LLC and Chapter 11
                                           Debtors and Debtors In Possession
                                         9
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        10                              UNITED STATES DISTRICT COURT
                                        11                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
         DENTONS US LLP

           (213) 623-9300




                                        12
                                              In re                                        Case No.: 2:20-cv-02623-SVW
                                        13
                                           VERITY HEALTH SYSTEM OF                         Bankr. Lead Case No.: 2:18-bk-20151-
                                        14 CALIFORNIA, INC., et al.                        ER
                                        15                 Debtors and Debtors in          Adversary Proceeding Case No.: 2:20-ap-
                                                           Possession.                     1051-ER
                                        16
                                                                                           Hon. Stephen V. Wilson
                                        17 California Nurses Association CNA,
                                                                                           STIPULATION CONTINUING
                                        18                 Plaintiff,
                                                      v.                                   HEARING DATE OF MOTION TO
                                        19                                                 WITHDRAW REFERENCE AND
                                           Verity Health System of California, Inc., et    RELATED BRIEFING SCHEDULE
                                        20 al.
                                        21                 Defendant(s).                   Continued Hearing Date and Time:
                                                                                           Date: May 25, 2020
                                        22                                                 Time: 1:30 p.m.
                                                                                           Place: Courtroom 10A
                                        23                                                        350 W. 1st Street, 10th Floor
                                                                                                  Los Angeles, California 90012
                                        24
                                        25
                                        26
                                        27
                                        28                                           -1–
                                               STIPULATION CONTINUING HEARING DATE AND RELATED BRIEFING OF MOTION TO
                                                                       WITHDRAW REFERENCE
                                             Case 2:20-cv-02623-SVW Document 12 Filed 04/15/20 Page 2 of 5 Page ID #:131




                                         1                                       STIPULATION
                                         2          Defendants Verity Health System of California, Inc., a California nonprofit
                                         3 public benefit corporation, St. Vincent Medical Center, a California nonprofit public
                                         4 benefit corporation, St. Vincent Dialysis Center, Inc., a California nonprofit public
                                         5 benefit corporation, and St. Francis Medical Center, a California nonprofit public
                                         6 benefit corporation, Seton Medical Center, a California nonprofit public benefit
                                         7 corporation, and Verity Holdings, LLC, a California limited liability company
                                         8 (collectively, “Verity”), DePaul Ventures, LLC, Richard Adcock, Steven Sharrer, and
                                         9 Plaintiff California Nurses Association (“CNA”), (collectively, the “Parties”), hereby
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        10 enter into this stipulation (the “Stipulation”) based on the following recitals of fact:
                                        11                                         RECITALS
         DENTONS US LLP

           (213) 623-9300




                                        12          A.   On March 5, 2020, Plaintiff CNA filed its Complaint For Damages, Civil
                                        13 Penalties, Attorneys Fees [Docket No. 1] (the “Complaint”).
                                        14          B.   On March 20, 2020, Plaintiff CNA filed a Notice of Motion and Motion of
                                        15 Plaintiff for Withdrawal of Reference of Adversary Proceedings Pending in Bankruptcy
                                        16 Court [Docket No. 9] (the “Motion to Withdraw Reference”).
                                        17          C.   On March 26, 2020, the Parties filed a Stipulation Continuing Hearing
                                        18 Date of Motion to Withdraw Reference and Related Briefing Schedule [Docket No. 10].
                                        19          D.   On March 27, 2020, this Court entered its Order Approving Stipulation to
                                        20 Continue Hearing Date of Motion to Withdraw Reference and Related Briefing
                                        21 Schedule [Docket No. 11].
                                        22          E.   Pursuant to the Order Approving Stipulation to Continue Hearing Date of
                                        23 Motion to Withdraw Reference and Related Briefing Schedule [Docket No. 11]: (1) the
                                        24 Motion to Withdraw Reference is set for hearing on May 11, 2020, at 1:30 p.m., in
                                        25 Courtroom 10A, located at 350 W. 1st Street, 10th Floor, Los Angeles, California
                                        26 90012; (2) the deadline for Defendants to file their Opposition briefs to the Motion to
                                        27
                                        28                                              -2–
                                               STIPULATION CONTINUING HEARING DATE AND RELATED BRIEFING OF MOTION TO
                                                                       WITHDRAW REFERENCE
                                             Case 2:20-cv-02623-SVW Document 12 Filed 04/15/20 Page 3 of 5 Page ID #:132




                                         1 Withdraw reference is April 20, 2020; and (3) the deadline for Plaintiff to file its Reply
                                         2 brief to the Motion to Withdraw Reference is April 27, 2020.
                                         3          F.   The Debtors recently obtained approvals to sell several of their remaining
                                         4 facilities to separate purchasers and are in the process of closing those transactions. In
                                         5 connection with the St. Francis and Seton Medical Center sale closings, the Debtors and
                                         6 the purchaser are engaging with the unions with respect to potential modifications of
                                         7 collective bargain agreements, including Plaintiff CNA concerning Seton Medical
                                         8 Center. Those negotiations are to occur, in the first instance within 30 days of the
                                         9 approval of the sale to those purchasers.
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        10          G.   Separately, the Defendants have filed a Motion to Dismiss the Adversary
                                        11 Proceeding; the deadlines of which are also being extended and which the parties have
         DENTONS US LLP

           (213) 623-9300




                                        12 agreed should be heard either in this Court or the Bankruptcy Court after resolution of
                                        13 the present Motion.
                                        14          H.   The Parties have agreed to continue the hearing for the Motion to
                                        15 Withdraw Reference from May 11, 2020 at 1:30 p.m., to May 25, 2020, at 1:30 p.m. in
                                        16 Courtroom 10A, located at 350 W. 1st Street, 10th Floor, Los Angeles, California
                                        17 90012.
                                        18          I.   In accordance with Local Rule 7-9 through 7-11, the Parties have agreed
                                        19 that Defendants’ Opposition briefs to the Motion to Withdraw Reference is due on May
                                        20 4, 2020, and Plaintiff’s Reply brief to the Motion to Withdraw Reference is due on May
                                        21 11, 2020.
                                        22                                      AGREEMENT
                                        23          NOW, THEREFORE, the Parties to this Stipulation hereby agree and stipulate
                                        24 as follows:
                                        25          1.   The deadline for Defendants to file their Opposition briefs to the Motion to
                                        26 Withdraw Reference shall be extended from April 20, 2020 to May 4, 2020.
                                        27
                                        28                                             -3–
                                               STIPULATION CONTINUING HEARING DATE AND RELATED BRIEFING OF MOTION TO
                                                                       WITHDRAW REFERENCE
                                             Case 2:20-cv-02623-SVW Document 12 Filed 04/15/20 Page 4 of 5 Page ID #:133




                                         1          2.   The deadline for Plaintiff to file its Reply brief to the Motion to Withdraw
                                         2 Reference shall be extended from April 27, 2020 to May 11, 2020.
                                         3          3.   The hearing on the Motion to Withdraw Reference shall be continued from
                                         4 May 11, 2020 at 1:30 p.m. to May 25, 2020 at 1:30 p.m.
                                         5          4.   The Stipulation shall be without prejudice to any party seeking further
                                         6 extensions of time from the Court.
                                         7
                                         8 IT IS SO STIPULATED.
                                         9 Dated: April 15, 2020                         DENTONS US LLP
                                                                                         SAMUEL R. MAIZEL
601 SOUTH FIGUEROA STREET, SUITE 2500
 LOS ANGELES, CALIFORNIA 90017-5704




                                        10                                               SONIA R. MARTIN
                                                                                         TANIA M. MOYRON
                                        11                                               NICHOLAS A. KOFFROTH
         DENTONS US LLP

           (213) 623-9300




                                        12
                                                                                         By: /s/Tania M. Moyron
                                        13                                                 Tania M. Moyron
                                        14                                               Counsel for Verity Health Systems of
                                                                                         California, Inc., et al. and DePaul
                                        15                                               Ventures, LLC
                                        16
                                        17 Dated: April 15, 2020                         BARTKO ZANKEL BUNZEL
                                                                                         AN N. RUDA
                                        18                                               LOUISE ANN FERNANDEZ
                                        19
                                        20                                               By: /s/Louise Ann Fernandez
                                                                                           Louise Ann Fernandez
                                        21
                                                                                         Counsel for Richard Adcock and Steven
                                        22                                               Sharrer
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28                                            -4–
                                               STIPULATION CONTINUING HEARING DATE AND RELATED BRIEFING OF MOTION TO
                                                                       WITHDRAW REFERENCE
                                             Case 2:20-cv-02623-SVW Document 12 Filed 04/15/20 Page 5 of 5 Page ID #:134




                                         1
                                              Dated: April 15, 2020                        CALIFORNIA NURSES
                                         2                                                 ASSOCIATION
                                                                                           CAROL A. IGOE
                                         3                                                 KYRSTEN B. SKOGSTAD
                                                                                           NICOLE J. DARO
                                         4
                                         5
                                                                                           By: /s/Kyrsten B. Skogstad
                                         6                                                   Kyrsten B. Skogstad
                                         7                                                 Counsel for California Nurses Association
                                         8
                                         9          Pursuant to Local Rule 5-4.3.4(a)(2)(i), I, Tania M. Moyron, attest that all other
601 SOUTH FIGUEROA STREET, SUITE 2500




                                        10 signatories listed, and on whose behalf this filing is submitted, concur in the filing’s
 LOS ANGELES, CALIFORNIA 90017-5704




                                        11 content and have authorized the filing.
         DENTONS US LLP

           (213) 623-9300




                                        12                                                          /s/ Tania M. Moyron

                                        13
                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28                                              -5–
                                               STIPULATION CONTINUING HEARING DATE AND RELATED BRIEFING OF MOTION TO
                                                                       WITHDRAW REFERENCE
